DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
Claim 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over IMAIZUMI (cited by applicant JP2015-163953A, also published as US 2015/0212456A1) in view of OOISHI (JP04-156560A).
Regarding claim 6, Imaizumi teaches an image forming apparatus comprising: an image forming portion (figure 1) for forming a toner image on a recording material; a fixing portion 604 including a pair of rotatable members for fixing a toner image by nipping and feeding a recording material, on which the toner image is formed by said image forming portion, in a nip therebetween; cover (shown in figure 1); a pressing mechanism 26 for press contacting said pair of rotatable members to each other; a pressing releasing mechanism 24 for releasing press contact of said pair of rotatable members by said pressing mechanism; and a drive transmission mechanism for switching between a driving force of a driving source which is normally and reversely rotatable in a first direction and a driving force of said driving force in a second direction which is an opposite direction to the first direction to driving of said rotatable members or said pressing releasing mechanism, by a gear 104 with a one way structure, wherein said drive transmission mechanism is provided with a drive shut off 
  Imaizumi does not teach an opening operation of its cover or an endless belt type fixing device.
Ooishi teaches a cover 2 that covers a fixing portion and when the cover is opened, a safety device cuts off power and the drive transmission gears are released from engagement (abstract).
Regarding claims 5 and 11, as to one of said pair of rotatable members is an endless belt having flexibility and the other one is a rotatable driving member, it would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Imaizumi with the teaching of an image forming device [0130] having a belt type fixing device to acquire a drive transmission device for transmitting and interrupting the drive from the driving source.
Imaizumi and Ooishi teach fixing device with engaging gears that rotate to ensure and release the nip pressure between the fixing members. These 
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Ooishi with the teaching of Imaizumi to acquire improved safety.
Allowable Subject Matter
Claims 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishii and Kimura et al. both teach fixing devices where the operation of a cover causes the fixing components to behave in a safe and accessible manner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Q GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                        

QG